The writer disagrees with the majority of the court in the conclusion reached upon the facts affecting the *Page 414 
issue of boundary between appellant, F.R. Lubbock, and the appellees claiming the Bailey and Batchelder surveys. The beginning corner of the Bailey survey, in my opinion, should be held to be the northwest corner of the Jeffries or Belden survey, as called for in the field notes of the original survey of the Bailey, which would locate that survey as appellees claim it. The original field notes of the Bailey began as follows: "Situated on head waters of Sims' Bayou west of and adjoining a survey made John Belden, assee. of Jeffries. Beginning at a stake  mound in the prairie said Belden's N.W. corner. Thence south 3600 vs. crossing Sims' Bayou at 1460 vs.  passing his S.W. corner at 1900 varas to a stake  mound in the prairie," etc. In the Land Office the words "said Belden's" were erased by a line drawn through them and the name P. Koppman was interlined above them, but no other change in the field notes was made. Upon the field notes thus altered the patent was issued. In my opinion this alteration was not intended to and did not change the location of the Bailey survey. The insertion of the name of Koppman is explained by the fact that the maps represented that survey to be immediately east of the Bailey and to be intersected, as was the latter survey, by Sims' Bayou, the only natural land mark in that vicinity. The officials in the Land Office, being misled by the maps, assumed that the call for the Belden corner was a mistake, when in truth it was not, and in making the change only intended to call for the corner of the survey which they supposed to be situated where the Belden was called for. Their mistake was as to the location of the Koppman and not that of the Bailey. This is rendered sufficiently evident by the fact that the calls for the bayou were left unchanged, upon the assumption that it intersected both the Bailey and the Koppman, when in fact it does not touch the Koppman, but does run through the Bailey and the Belden or Jeffries.
I do not contend that the calls for the bayou in the field notes are locative. The fact that they are does not necessitate their utter rejection. They serve, with the maps, to explain the reason for the alteration of the field notes, and to show that the officials in the Land Office did not intend to do what they had no authority to do and change the location of the Bailey as surveyed on the ground. My opinion is, that the evidence referred to may be considered in construing the patent as it is, not for the purpose of altering or correcting it, but to reconcile its calls and determine their effect when considered together. When thus considered the evidence shows, to my mind, that the name Koppman should be rejected and that of Belden or Jeffries read in its place, as it was in the original notes, and that the survey should commence at the corner of the latter survey and run with the calls for course and distance. In this way the calls to cross the bayou are satisfied, though the distances given are incorrect. The calls for the bayou being incidental, the distances given for it should yield to the lengths given to the lines of the survey.
Reversed and rendered.
Writ of error refused. *Page 415